Case 2:19-cv-13332-AJT-MJH ECF No. 21 filed 07/08/20         PageID.49    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

RUBEN RANKE,
                                                   Case No. 19-13332
                Plaintiff,
                                                   SENIOR U.S. DISTRICT JUDGE
v.                                                 ARTHUR J. TARNOW

GRETCHEN WHITMER ET. AL.,                          U.S. MAGISTRATE JUDGE
                                                   MICHAEL J. HLUCHANIUK
              Defendants.

                                       /

     ORDER ADOPTING REPORT AND RECOMMENDATIONS [17] & [19]; GRANTING
                    PLAINTIFF’S MOTION TO DISMISS [15]

        On November 12, 2019, pro se Plaintiff Ruben Ranke filed this prisoner civil

rights action pursuant to 42 U.S.C. § 1983 against Defendants Gretchen Whitmer,

Dana Nessel, John A. McColgan, and Kym L. Worthy. Plaintiff filed a Motion to

Dismiss [15] on January 3, 2020, because he is a member of a class action lawsuit.

(ECF No. 15). Defendant McColgan filed a Response [18] on January 28, 2020

stating that he does not object to dismissal. (ECF No. 18, PageID. 43).

        On January 7, 2020 and January 29, 2020, the Magistrate Judge issued Report

and Recommendations (“R&Rs”) [17] & [19] recommending that the Court grant

Plaintiff’s Motion to Dismiss [15] his suit against all defendants without prejudice.

Neither party having filed an objection to the R&Rs and the Court having reviewed



                                     Page 1 of 2
Case 2:19-cv-13332-AJT-MJH ECF No. 21 filed 07/08/20    PageID.50    Page 2 of 2




the record, the R&Rs [17] & [19] are hereby ADOPTED and entered as the findings

and conclusions of the Court.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion to Dismiss [15] is GRANTED.

      IT IS FURTHER ORDERED that this case is DISMISSED WITHOUT

PREJUDICE.

      SO ORDERED.


                                    s/Arthur J. Tarnow
                                    Arthur J. Tarnow
Dated: July 8, 2020                 Senior United States District Judge




                                  Page 2 of 2
